Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 15/987,420 05/23/2018 ABN, which claims benefit of the provisional application 62/510,554 with a filing date 05/24/2017.  
2. 	Amendment of claims1, 9, 12, 16, 18, 20-21 and 23-24 , cancelation of claims 3, 7-8, 10-11, 13-15, 17, 19 and 27-28, and addition of claim 30 in the amendment filed on 3/24/2022 is acknowledged. Claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29-30  are pending in the application.  No new matter has been found.  Since the newly added claim 30 is commensurate within the scope of invention, claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29-30 are prosecuted in the case.
Responses to Amendments/Arguments
3.	The rejection of claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 8/8/2022.
4.	Since Greig et al.  ‘043 and Bush do not disclose the instant methods of use, therefore they are distinct from the instant invention. The rejection of claims 1-2, 4-6, 9, 12, 16, 18, 20-26 and 29 under 35 U.S.C. 103 (a) over Greig et al.  ‘043 and Bush has been overcome in the amendment filed on 8/8/2022.
Claim Rejections - 35 USC §112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 12, 21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “prevent” a disease or condition, see line 4 of claim 9. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 9, 12, 21 and 23-24 is drawn to methods of use using the instant compound Posiphen for “prevent” a disease or condition. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Greig et al.  ‘043 discloses methods of use for treating Alzheimer’s disease and cognitive impairment using a compound of formula (II), i.e., 
    PNG
    media_image1.png
    194
    511
    media_image1.png
    Greyscale
(i.e., phenserine).

The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compound effective for “prevent” a disease or condition.  As such, the specification fails to enable the skilled artisan to use the compounds of claims effective “prevent” a disease or condition.  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for avoiding  the effect of toxic levels of a heavy metal or “prevent” a disease or condition, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein a disease or condition  is prevented in a host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “prevent” a disease or conditions. The “prevent a disease or condition” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for avoiding the effect of toxic levels of a heavy metal, see pages 5-7 of the specification.   There are no in vitro or in vivo working examples present for the “prevent” a disease or conditions by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “prevent” a disease or conditions.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “prevent” a disease or conditions” would be benefited (i.e.,  prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “prevent” a disease or conditions, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “prevent” from claims 9, 12, 21 and 23-24 would obviate the rejection. 


6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, and 21-22 independently recite the limitation “neurodegenerative disease”, i.e., see line 5 in claim 9.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 is drawn to a method of use for treating patients who have not been diagnosed with a neurological disease.
Claim Objections
7.	Claims 1-2, 4-6, 16, 18, 20, 25-26 and 29-30 are objected to as having a typographic error. Replacement of the term “acceptableexcipients” with a term 
“acceptable excipients” would obviate the objection, i.e., see line 11 in claim 1.
Claims 2, 4-6, 16, 18, 20, 25-26 and 29-30 are also objected to as being dependent on claim 1.
8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

September 12, 2022